Title: To Thomas Jefferson from Eliza House Trist, 13 December 1783
From: Trist, Eliza House
To: Jefferson, Thomas



Dec. 13th 1783

I take particular notis of that part of your letter that relates to my intended reunion with my Husband. I fear if the chain is intirely loosened my confidence must be great if I succeed in fasting it again. It is rather too late in the day for me to attempt at conquest, I am in hopes the links are only a little rusty. If that shou’d be all I will exert my skill to restore them to their lusture.
Patsy is verry hearty. She now and then gives us a call. She seems happy much more so than I expected. When you write give her a charge about her dress which will be a hint to Mrs. H. to be particular with her. De Semitiere complains that his pupil is rather inatentive. You can be particular to these matters when you write but dont let her know you heard any complaints. I fancy the old Lady is prepareing for the other world, for she conceits the Earthquake we had the other night is only a prelude to something dreadfull that will happen.
 
I have this moment Received a letter from my Worthy friend Mercer. Have not time to write by this Post. Tell him if you please that I will not forget him and if it is not too troublesome do when you write to Mr. Madison let him know my situation and my resolution of leaving this place. When he is so good as to honor me with a letter I will write to him and not before. I am obliged to conclude and I dare say you are not sorry. I have intruded on your patienece. That is one of your virtues and I fancy before I have done with you I shall put many more to the test. Mama desires me to say a thousand things for her but they are only Repetions of her distress at parting with the best Men in the world. Your polite offer with respect to My Son, with the rest of your kindnesses are never to be erased, you may depend if he shou’d require any acts of friendship an application shall be made to you. With sincerity and truth I am Your Much Obliged friend

E Trist

